                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                            CASE NO. 3:20-CV-097-RJC-DCK

 WILLIAM ERIC WHEELER,                                )
                                                      )
                  Plaintiff,                          )
                                                      )
      v.                                              )      ORDER
                                                      )
 MECKLENBURG COUNTY, KENNETH                          )
 CHRISTOPHER PEEK, JOEL RIDDLE,                       )
 and RENITA PENDERGRASS,                              )
                                                      )
                  Defendants.                         )
                                                      )

           THIS MATTER IS BEFORE THE COURT on “Plaintiff’s Motion To Stay Proceedings

Pending Motion To Remand” (Document No. 51) filed May 20, 2021. This motion has been

referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate

review is appropriate. Having carefully considered the motion and the record, the undersigned

will deny the motion.

           On March 8, 2021, the undersigned granted the parties’ “Joint Motion To Modify

Scheduling Order” (Document No. 26). (Document No. 27). The case deadlines were thus revised

to re-schedule the dispositive motions deadline for April 20, 2021 and the trial for July 6, 2021.

Id.

           “Defendants’ Motion For Summary Judgment” was timely filed on April 20, 2021. After

allowing Plaintiff two extensions of time and leave to file excess pages (with modification),

Plaintiff filed his “…Brief In Opposition To Defendants’ Motion for Summary Judgment” on May

17, 2021. (Document Nos. 44 and 46). Also on May 17, 2021, the parties filed a “Joint Stipulation

Of Dismissal” (Document No. 45) dismissing “with prejudice . . . Plaintiff’s: Section 1981 of the
Civil Rights Act of 1866 claim against Mecklenburg County and Section 1983 of the Civil Rights

Act of 1871 claims against Defendants Kenneth Christopher Peek and Joel Riddle in their official

and individual capacities.”

       On May 20, 2021, Defendants filed a “Consent Motion To Extend Reply Deadline”

(Document No. 47) seeking to extend their reply deadline on the summary judgment matter by

four (4) days to May 28, 2021. The Court allowed the consent motion. (Document No. 48). Later

that day, Plaintiff filed a “…Motion To Remand” (Document No. 49) and “Plaintiff’s Motion To

Stay Proceedings Pending Motion To Remand” (Document No. 51). Plaintiff contends that

“[s]taying briefing on summary judgment before this Court pending its order on Plaintiff’s Motion

for Remand will reduce fees and expenses for both parties.” (Document No. 51, p. 2). Defendants

oppose the motion to stay. Id.

       The undersigned observes that the only briefing remaining on the pending motion for

summary judgment is Defendants’ reply. Since the parties have already consented to an extension

of the reply deadline, and Defendants oppose the motion to stay, the undersigned will deny

Plaintiff’s motion to stay and instead allow Defendants to file their reply brief as currently

scheduled.

       IT IS, THEREFORE, ORDERED that “Plaintiff’s Motion To Stay Proceedings Pending

Motion To Remand” (Document No. 51) is DENIED.


                              Signed: May 21, 2021




                                                     2
